DISMISS and Opinion Filed May 9, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00818-CV

                       ESTHER ATIGOGO, Appellant
                                 V.
                     TOWNS OF CHAPEL HILL, Appellee

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-03182-2021

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      After reviewing appellant’s pro se brief, we notified her that her brief was

deficient and provided a detailed explanation of why her brief did not meet the

requirements of Texas Rule of Appellate Procedure 38. We noted that among other

things, appellant failed to provide a statement of facts and failed to provide a clear

and concise argument with appropriate citations to authorities or to the record. We

directed appellant to file an amended brief and cautioned her that failure to do so

might result in the dismissal of the appeal without further notice. Although given

the opportunity to file a corrected brief, appellant declined to do so.
       An appellant’s brief must substantially comply with the Rules of Appellate

Procedure—even if the appellant is pro se. See TEX. R. APP. P. 38.9; Washington v.

Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App—Dallas 2012, no pet.). As with other

error-preservation requirements, “[o]ur procedural [briefing] rules are technical, but

not trivial.” Burbage v. Burbage, 447 S.W.3d 249, 258 (Tex. 2014) (discussing

practical importance of preservation requirements).             The formal briefing

requirements in the Rules of Appellate Procedure are intended to ensure, among

other things, that an appellate court has the information necessary to resolve the

relevant issues while maintaining its role as a neutral adjudicator. TEX. R. APP. P.

38.9; see Ihnfeldt v. Reagan, No. 02-14-00220-CV, 2016 WL 7010922, at *9 (Tex.

App.—Fort Worth Dec. 1, 2016, pet. denied) (mem. op.). Thus, to substantially

comply with the Rules of Appellate Procedure, an appellant’s brief must, at a

minimum, (1) not “flagrantly violat[e]” the formal briefing requirements; and (2)

present the issues, facts, and legal authorities so as to “acquaint the court with the

issues in [the] case and ... enable the court to decide the case.” TEX. R. APP. P. 38.9;

see Horton v. Stovall, 591 S.W.3d 567, 569–70 (Tex. 2019) (per curiam).

      We construe appellate briefs “liberally, but reasonably” so that the right to

appeal is not unnecessarily lost by waiver, and we will “not dismiss an appeal for a

procedural defect whenever any arguable interpretation of the rules of appellate

procedure would preserve the appeal.” Horton, 591 S.W.3d at 569–70; Ryland

Enter., Inc. v. Weatherspoon, 355 S.W.3d 664, 665 (Tex. 2011) (per curiam)

                                          –2–
(quoting Verburgt v. Dorner, 959 S.W.2d 615, 616 (Tex. 1997)). Here, however,

appellant failed to substantially comply with the rules; she flagrantly violated the

briefing requirements, and her violations prevent us from resolving the merits of the

appeal. Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1);

42.2(b), (c); Bolling v. Farmer’s Branch I.S.D., 315 S.W.3d 893, 897 (Tex. App—

Dallas 2010, no pet.).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


210818F.P05




                                        –3–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ESTHER ATIGOGO, Appellant                    On Appeal from the County Court at
                                             Law No. 7, Collin County, Texas
No. 05-21-00818-CV          V.               Trial Court Cause No. 007-03182-
                                             2021.
TOWNS OF CHAPEL HILL,                        Opinion delivered by Chief Justice
Appellee                                     Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 9, 2022




                                       –4–